--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS AGREEMENT is made as the of April, 2015,

BETWEEN:

  LITHIUM EXPLORATION GROUP, INC., a corporation incorporated under the laws of
the State of Nevada, having an office at 3800 North Central Avenue, Suite 820,
Phoenix, Arizona 85012.  

(the “Borrower”)

AND:

  JDF CAPITAL INC., a corporation incorporated under the laws of the State of
New York having an office at 84 Tulip Ln., Freehold, New Jersey 07728.  

(the “Lender”)

WHEREAS:

A.

the Borrower wishes to borrow and the Lender wishes to lend to the Borrower an
aggregate principal amount of USD$50,000 (the “Loan”) with 10% interest to be
used by the Borrower for general corporate and operational purposes; and

    B.

the parties wish to record the terms and conditions of the Loan to be made
pursuant to the terms of this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that pursuant to the premises and in
consideration of the mutual covenants contained in this Agreement and the
agreement of the Lender to advance funds to the Borrower, the parties covenant
and agree as follows:

1.

LOAN

1.1     Loan. The Lender is to make the Loan available to the Borrower as of the
date of this Agreement and on execution of this Agreement and the promissory
note as attached Schedule “A” of this Agreement (the “Promissory Note”).

1.2     Interest Rate. The Loan is to bear interest from the date any funds are
advanced to the Borrower to the date of full repayment of all amounts
outstanding under the Loan at 10% per annum, accruing daily before as well as
after maturity, default or judgment (the “Interest Rate”). Interest shall be
payable monthly, in arrears, commencing on the date of any particular advance
under the Loan.

1

--------------------------------------------------------------------------------

1.3     Conditions Precedent to Advance. The Lender will not have any obligation
to advance all or any portion of the Loan to the Borrower until all of the
following have been fulfilled to the Lender’s satisfaction:

  (a)

the Borrower has executed and delivered this Agreement;

        (b)

the Borrower has executed and delivered to the Lender the Promissory Note; and

        (c)

all filings necessary or advisable have been made in the appropriate
jurisdictions.

1.4     Payment of Principal and Interest. The Borrower will pay to the Lender
in full the principal amount of the Loan and all accrued and unpaid Interest on
the earlier to occur of:

  (a)

April 15, 2016, subject to extension upon mutual agreement of the Lender and
Borrower; or

        (b)

an Event of Default occurring hereunder.

1.5     Prepayment. The Borrower may prepay the Loan in whole or in part, at any
time and from time to time without notice, bonus or penalty.

1.6     Applications of Payments. All payments on the Loan in cash made by the
Borrower to the Lender are to firstly be applied to the Interest and secondly to
the principal balance outstanding under the Loan.

1.7     Manner of Payments. The Borrower will make all payments to the Lender
under this Agreement by wire transfer, cheque, direct deposit or bank draft in
immediately available funds to such account or accounts of the Lender the Lender
may direct.

1.8     Withholding Taxes. If the Borrower is required by law to withhold from
any payment required to be made to the Lender under this Agreement or a
Promissory Note, any amount on account of any taxes imposed by the laws of the
United States, or the laws applicable therein, the Borrower will make the
withholding and pay the amount withheld to the appropriate governmental
authority before penalties attach or interest accrues. The amount of any payment
required to be made hereunder by the Borrower to the Lender is to be reduced by
any amount withheld and paid in respect of such payment in accordance with this
Section. Upon request of the Lender, the Borrower will deliver to the Lender
official tax receipts evidencing such payments.

2.

REPRESENTATIONS AND WARRANTIES

2.1     Representations and Warranties of the Borrower. The Borrower represents
and warrants to the Lender that:

  (a)

it has been duly incorporated, validly exists and is in good standing under the
jurisdiction of its incorporation and each jurisdiction where it carries on
business and has been duly licensed to carry on business in all jurisdictions
where it is carrying on business;

2

--------------------------------------------------------------------------------


  (b)

it has the power and authority to enter into, execute and deliver and to keep,
observe and perform all of the covenants, agreements and other obligations made
by or imposed on it under this Agreement and the Promissory Note (collectively,
the “Loan Documents”);

        (c)

the Loan Documents and all other instruments and agreements delivered by the
borrower to the Lender pursuant to this Agreement have been or will be validly
executed by it or on its behalf and, when delivered to the Lender, will be
legal, valid and binding obligations of it, enforceable in accordance with their
respective terms, except as enforcement may be limited by;


  (i)

applicable bankruptcy, insolvency, moratorium, reorganization and similar laws
at the time in effect affecting the rights of creditors generally; and

        (ii)

equitable principles which may limit the availability of certain remedies,
including the remedy of specific performance;


  (d)

the execution, delivery and performance by it of the Loan Documents does not
contravene any material provision of any regulation, order or permit applicable
to it, or cause a breach of or constitute a default under or require any consent
under any agreement or instrument to which it is a party or by which it is bound
except such as have been obtained;

        (e)

there are no suits or judicial proceedings or proceedings before any
governmental commission, board or other agency, actual, pending or to its
knowledge threatened against it which involves a significant risk of a judgment
or liability which, if satisfied, would have an adverse effect upon its
financial position or the ability to meet its obligations under this Agreement
or to grant the Loan Documents;

        (f)

it is not in default under any guarantee, note or other instrument evidencing
any indebtedness, other than as disclosed in writing to the Lender by the
Borrower, and to its knowledge there exists no state of facts which, after
notice or lapse of time or both or otherwise, would constitute such a default;
and

        (g)

no event is outstanding which constitutes, or with notice or lapse of time or
both would constitute, an Event of Default (as defined below).


3.

COVENANTS

3.1     Affirmative Covenants. Until such time that the Loan and any outstanding
Interest are repaid in full, the Borrower will:

  (a)

pay all amounts due and owing to the Lender when due;

        (b)

at all times maintain its corporate existence and be registered or licensed to
carry on business in all jurisdictions where the nature of its business makes it
prudent to do so;

3

--------------------------------------------------------------------------------


  (c)

preserve and protect the goodwill, assets, business and undertaking of the
Borrower;

        (d)

maintain adequate records and books of account reflecting all financial
transactions in conformity with generally accepted accounting principles and
provide to the Lender its unaudited quarterly and audited annual financial
statements, including its balance sheet, income statement and statement of cash
flow;

        (e)

comply in all material respects with all material contracts, arrangements,
agreements or understandings entered into by the Borrower;

        (f)

materially comply with all applicable environmental laws and promptly provide
notice to the Lender of any material default or breach of any environmental law;
and

        (g)

pay all taxes and claims when due.

3.2     Negative Covenants. Until such time that the Loan and any outstanding
Interest are repaid in full and without the prior consent of the Lender, the
Borrower will not

  (a)

guarantee, endorse or otherwise become surety for the obligations of any other
person;

        (b)

reorganize or amalgamate with any other person, except as has been fully
disclosed to the Lender by the Borrower as of the date hereof;

        (c)

make any inter-company loans or shareholder loans or investments, except in the
ordinary course of business;

        (d)

dispose of any of its assets, property or undertaking, except in the ordinary
course of business; or

        (e)

materially change its business.


4.

EVENTS OF DEFAULT

4.1     Events of Default. Each of the following events constitutes a default by
the Borrower under this Agreement (each, an “Event of Default”), unless the
Lender agrees to waive such default:

  (a)

the Borrower fails to pay any amount owing to the Lender under this Agreement
when due, and such amount remains unpaid for five days;

        (b)

any of the representations or warranties of the Borrower in this Agreement are
misleading, or incorrect in any material respect;

4

--------------------------------------------------------------------------------


  (c)

an order is made or a resolution passed for the liquidation or winding-up of the
Borrower; or

        (d)

if the Borrower becomes insolvent, admits in writing its inability to pay its
debts as they become due or otherwise acknowledges its insolvency, commits an
act of bankruptcy, makes an assignment or bulk sale of its assets, is adjudged
or declared bankrupt or makes an assignment for the benefit of creditors or a
proposal or similar action under any bankruptcy law or any similar legislation,
or commences any other proceedings relating to it under any reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction whether now or thereafter in effect, or consents to any such
proceeding.

4.2     Remedies for Events of Default. Upon the occurrence of an Event of
Default, the Lender may:

  (a)

immediately declare due and payable the outstanding balance of the Loan and any
unpaid accrued Interest without presentment of the Notes, and without demand,
protest or other notices of any kind, all of which are expressly waived by the
Borrower; and/or

        (b)

exercise any and all rights, powers, remedies and recourses available to the
Lender under the Loan Documents, at law, in equity or otherwise.

4.3     Waiver of Default. The Lender may, in writing in their absolute
discretion at any time and from time to time, waive any breach by the Borrower
of any of its covenants in this Agreement, provided that any such waiver does
not constitute a continuing waiver and does not constitute a waiver of any other
term or provision of this Agreement.

4.4     No Waiver. No failure or delay on the part of the Lender in exercising
any right, power or privilege under this Agreement operates as a waiver thereof;
nor does any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. The rights and remedies in this Agreement
expressly specified are cumulative and not exclusive of any rights or remedies
which the Lender would otherwise have. The acceptance by the Lender of any
payment of or on account of the Loan after a default or of any payment on
account of any partial default is not to be construed to be a waiver of any
right to take advantage of any future default or of any past default not
completely cured thereby. The Lender may exercise any and all rights, powers,
remedies and recourses available to them under this Agreement, or any other
remedy available to them, concurrently or individually without the necessity of
an election.

5.

GENERAL

5.1     Person. References in this Agreement to a “person” includes any
individual, partnership, joint venture, company, corporation, unincorporated
entity, government entity or other entity, whether having legal status or not,
and includes persons acting in concert with each other.

5

--------------------------------------------------------------------------------

5.2     Independent Legal Advice. The Borrower acknowledges that:

  (a)

this Agreement was prepared by the W.L. Macdonald Law Corporation for the
Borrower;

        (b)

W.L. Macdonald Law Corporation received instructions from the Borrower and does
not represent the Borrower in regards to this Agreement;

        (c)

the Lender has been requested by the Borrower and W.L. Macdonald Law Corporation
to obtain its own independent legal advice on this Agreement prior to signing
this Agreement;

        (d)

the Lender has been given adequate time to obtain independent legal advice;

        (e)

by signing this Agreement, the Lender confirms that he fully understands this
Agreement; and

        (f)

by signing this Agreement without first obtaining independent legal advice, the
Lender waives his right to obtain independent legal advice.

5.3     Currency. All references to dollars or currency in this Agreement are to
United States dollars.

5.4     Governing Law. This Agreement and all matters arising under it are to be
governed by and construed in accordance with the laws of the State of Arizona
and the federal laws of the United States applicable therein, and each of the
parties submit and attorn to the jurisdiction of the courts of Arizona.

5.5     Severability. If any provision of this Agreement or any part thereof is
determined to be invalid, it is to be severable and severed from this Agreement
and the remainder of this Agreement is to be construed as if such invalid
provision or part has been deleted from this Agreement.

5.6     Gender and Number. Words importing the masculine gender include the
feminine and neuter genders and words in the singular include the plural, and
vice versa.

5.7     Headings. The headings are inserted for convenience only and are not to
affect the interpretation of this Agreement.

5.8     Non-limiting. The word “including”, when following any general
statement, is to be construed as referring to all other things that could
reasonably fall within the scope of such general statement, whether or not
non-limiting language (such as “without limitation”) is used. 5.9 Notice. All
notices, demands and payments under this Agreement must be in writing and may be
delivered personally, via e-mail or by facsimile transmission to the addresses
set out on the first page of this Agreement or to such other addresses as may
from time to time be notified in writing by the parties. All notices will be
deemed to have been given and received on the next business day following the
date of transmission or delivery, as the case may be.

6

--------------------------------------------------------------------------------

5.10     Co-operation. Each of the parties will execute all such further
documents and do all such further things as may reasonably be required by
another party in order to give full effect to this Agreement.

5.11     Fees and Expenses. The Borrower will pay to the Lender all of its
reasonable legal and other fees and disbursements in respect of the Loan,
including the preparation, execution and carrying out of this Agreement, and on
default will pay all costs, charges and expenses of the Lender. All such costs
and expenses are payable by the Borrower to the Lender on demand, and in default
of payment are to bear interest at the Interest Rate.

5.12     No Prejudice. Nothing in this Agreement is to prejudice or impair any
other right or remedy that the Lender may otherwise have with respect to the
Loan or any rights or remedies the Lender may have with respect to other loans
that may be made to the Borrower.

5.13     Assignment. The Lender may assign or transfer its rights under this
Agreement, or any portion of the Loan, with the prior written consent of the
Borrower, which consent shall not be unreasonably withheld.

5.14     Enurement. This Agreement is binding upon and enures to the benefit of
the Borrower and the Lender and their respective successors and assigns.

5.15     Confidentiality. All documents associated with this transaction are to
be confidential and the parties will not disclose such documents to any other
person except as may be required by law. Each party will use its reasonable
efforts to provide prior notice to the other parties of any such discloser.

5.16     Time. Time is of the essence of this Agreement.

5.17     Entire Agreement; Conflict of Instruments. The Loan Documents represent
the entire agreement between the parties and supersede any prior arrangements or
agreement, whether in writing or not, among the parties.

[THIS PART LEFT INTENTIONALLY BLANK]

7

--------------------------------------------------------------------------------

5.18     Counterparts. The parties may deliver this Agreement in counterparts
and by facsimile transmission, with the same effect as if all parties had all
signed an original copy of the same agreement, and all counterparts are to be
construed together as one and the same agreement.

AS EVIDENCE OF THEIR AGREEMENT the parties have caused this Agreement to be
executed and delivered as of the date first noted above.

LITHIUM EXPLORATION GROUP, INC.

Per: /s/Alexander Walsh     Authorized Signatory  

JDF CAPITAL INC.

Per: /s/John Fierro     Authorized Signatory  

8

--------------------------------------------------------------------------------

SCHEDULE “A”

PROMISSORY NOTE

April 15, 2015

TO: JDF CAPITAL INC.(the “Lender”)   84 Tulip Ln., Freehold   New Jersey 07728

FOR VALUE RECEIVED, Lithium Exploration Group, Inc. (the “Borrower”)
acknowledges itself indebted and promises to pay to, or to the order of, the
Lender at the address indicated above the sum of fifty thousand dollars
(USD$50,000) (the “Principal Sum”), together with interest on the outstanding
balance of the Principle Sum from time to time at the rate equal to 10% PER
ANNUM, both before and after maturity, on April 15, 2016, subject to any
restrictions on such demand as set out in a Loan Agreement between the Lender
and the Borrower dated as of April 15, 2015. Interest shall be payable monthly,
in arrears commencing on the date of the advance of any amount in the Principal
Sum.

If any payment is not made when required to be made in accordance with this
promissory note, interest is to be paid by the Borrower on such overdue amount,
including any accrued and unpaid interest, in the same manner as is paid on the
Principal Sum.

The Borrower waives presentment for payment, protest or notice of protest and
notice of dishonour of this promissory note.

DATED at this 15th day of April, 2015.

LITHIUM EXPLORATION GROUP, INC.

Per: /s/Alexander Walsh     Authorized Signatory  

9

--------------------------------------------------------------------------------